Citation Nr: 1501894	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-37 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to January 1977 and from February 1978 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, declined to reopen a claim for service connection for tinea versicolor. 

In March 2012, the Board reopened and remanded the Veteran's claim. The Appeals Management Center (AMC) continued the previous denial of the claim.  

When this claim was most recently before the Board in October 2013, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Veteran testified at a Travel Board hearing held in August 2011 at the RO.  A copy of the transcript has been associated with the Veterans Benefits Management System (VBMS) paperless claims processing system.

The Board notes that the Veteran requested another hearing in correspondence received in February 2014; this request must be denied as the Veteran is entitled to only one hearing on appeal.  38 C.F.R. § 20.700 (2014).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The Board notes that review of the electronic file reflects that the Veteran submitted an Internet article from the Mayo Clinic in February 2014, regarding the treatments and drugs for tinea versicolor.  The Veteran waived initial review by the Agency of Original Jurisdiction (AOJ) in November 2014.  38 C.F.R. § 20.1304 (2013).

The issue of entitlement to an increased evaluation for posttraumatic stress disorder has been raised by the record in an October 2014 statement, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Tinea versicolor was not shown during the Veteran's first period of active service and has not been shown by competent evidence to be related to such period of service. 

2.  Tinea versicolor was shown upon the Veteran's entrance into his second period of active service as noted on a January 1978 medical examination report at the time of such entrance. 

3.  There was clearly and unmistakably no permanent increase in disability of the Veteran's preexisting tinea versicolor beyond the natural progression of such disability during the second period of active service.


CONCLUSION OF LAW

Tinea versicolor was not incurred in or aggravated by service.  38 U.S.C.A. § 1111, 1131, 1153, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, the Court also stated that the failure to provide such notice in connection with adjudications prior to the enactment of the VCAA was not error and that in such cases, the claimant is entitled to "VCAA-content complying notice and proper subsequent VA process." Id. at 120.

The Veteran's claim was initially adjudicated before the enactment of the VCAA.  The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by a letter mailed in June 2007.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board finds VA has complied with its duty to assist the Veteran in the development of his claim.  In this regard, the Board notes that service treatment records, pertinent post-service medical records, and Social Security Administration records have been associated with the electronic claims folder.  The Veteran was also afforded a VA examination in connection with his claim.  Ultimately, the Board finds that this VA examination, along with the addendum opinion outlined below and other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's claimed tinea versicolor.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Finally, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the hearing by his representative.  The Veteran was asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability was related to his complaints during service.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131 (West 2014).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2013).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111 ], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."

Cases, like this one, in which the condition is noted on entrance are, however, still governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2013).

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background Information

Historically, the Veteran initially sought service connection in March 1992.  That claim was denied in a June 1992 rating decision.  The Veteran did not subsequently perfect an appeal of the June 1992 rating decision; hence the June 1992 rating decision became final.  38 U.S.C.A. § 7105(c).  

The Veteran's requested to reopen his claim for service connection for tinea versicolor in May 2007.  This request was denied in a November 2007 rating decision.  The Veteran subsequently sought a timely appeal of the May 2007 rating decision.

In March 2012 the Board found that new and material evidence had been received, and the Veteran's claim for service connection for tinea versicolor was reopened and remanded for additional evidentiary development.  Subsequently, as noted above, the Board remanded the claim again in October 2013; it has since been returned to the Board for further appellate action.  The Board finds that there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Service treatment records reflect that tinea versicolor was not shown during the Veteran's first period of active service.  A diagnosis of tinea versicolor was made at the time of the Veteran's enlistment examination conducted in January 1978 prior to his second period of active service.  

The Veteran was treated on several occasions in service for a skin rash diagnosed as tinea versicolor beginning in approximately 1978.  (A listing of all the treatment for tinea versicolor is omitted for brevity of this decision.)

A VA examination in April 1992 did not reveal any skin abnormalities.  In the absence of objective findings, the examiner did not offer any diagnosis relating to the Veteran's skin.

VA treatment records include a May 1993 record in which the Veteran was treated for a skin rash diagnosed as tinea versicolor.  Subsequent VA treatment records reflect that the Veteran experienced ongoing and intermittent rashes and itching on his scalp, face, chest, back, and arms which have been continuously diagnosed as tinea versicolor. 

At his August 2011 Travel Board hearing, the Veteran stated that he had ongoing flare-ups of tinea versicolor on his face, neck, chest, back, and arms which were worse during the summer.  He testified before the undersigned that his condition started bothering him in boot camp with running and sweating causing him to get "itchy".

The Veteran was provided a VA examination in August 2012.  The VA examiner concluded that it was less likely than not (less than 50 percent probability) that the Veteran's tinea versicolor was incurred in or caused by his military service.  In providing a rationale for her conclusion, the VA examiner reported that the Veteran's tinea versicolor was first found prior to enlistment in 1978 and thereafter discussed the Veteran's post-service treatment in May 1989 and September 2008.  Furthermore, she reported that tinea versicolor was known to occur in warm, moist conditions and therefore occurred more frequently in the summer.  She also reported that it was aggravated by poor hygiene and poor compliance with the directions for application of medication used for treatment.  She thereafter opined that it was less likely than not that the Veteran's tinea versicolor was either caused or aggravated by either of his periods of military service.

In the October 2013 remand, the Board found, in pertinent part, that the VA examiner did not address whether there was clear and unmistakable evidence that the Veteran's tinea versicolor disorder was NOT aggravated to a permanent degree in his second period of military service beyond that which would be due to the natural progression of the disorder.  Moreover, she did not discuss in her rationale the remainder of the Veteran's service treatment records which document treatment for tinea versicolor on multiple occasions during his second period of active duty.  

In response to the October 2013 remand, the August 2012 VA examiner submitted an addendum opinion in November 2013 in which she opined that there was clear and unmistakable evidence that the Veteran's tinea versicolor disorder was NOT aggravated to a permanent degree in his second period of military service beyond that which would be due to the natural progression of the disorder.  The rationale for this opinion included an extensive listing of treatment the Veteran received for tinea versicolor, to include treatment during his second period of active duty, and the following statements:  "there is no documentation to support the chronicity of the skin condition in the 1 year post service.  Tinea versicolor is a treatable condition.  It is completely resolved with [treatment].  Medical literature supports that tinea versicolor is known to occur in warm, moist conditions and thus more frequent in the summer.  However it is aggravated [by] poor hygiene and poor compliance with the directions for application of this medication."



Analysis

Tinea versicolor was not shown during the Veteran's first period of active service and has not been shown by competent evidence to be related to such period of service.  The Veteran had tinea versicolor prior to entrance into his second period of active service as noted on a January 1978 medical examination report at the time of such entrance.

The Board concedes that the Veteran's disability flared-up in service.  However, all the evidence of record establishes that the Veteran's disability did not undergo a permanent increase in severity.  See 38 C.F.R. § 3.306 (2013).  To this point, the Board notes that the aforementioned April 1992 VA examination did not reveal any skin abnormalities.  

As explained in Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation."  See also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  

The Board finds that the August 2012 VA examiner explained in a November 2013 addendum opinion the reasons for the in-service exacerbations of the Veteran's tinea versicolor and why those exacerbations should clearly and unmistakably not be considered aggravation beyond the normal progression of the pre-existing skin disability.  More specifically, the VA examiner explained that tinea versicolor is a treatable condition and can be completely resolved with treatment, and that there was no documentation to support the chronicity of the skin condition during the Veteran's one year post service period.  In referenced to medical literature, the examiner explained further that tinea versicolor is known to occur in warm, moist conditions and thus more frequent in the summer, and that it is aggravated by poor hygiene and poor compliance with the directions for application of this medication.  In these statements, the examiner was explaining the reasons for the Veteran's in-service exacerbations (weather conditions, poor hygiene, and non-compliance with medication), as well the reasons why such exacerbations should not be considered aggravations beyond the normal progress of the pre-existing tinea versicolor skin disorder (it is a completely resolveable condition, and as there was no evidence of such condition within the first year following service, it had resolved).  

In summary, the August 2012 VA examiner concluded that there was clear and unmistakable evidence that the Veteran's tinea versicolor disorder was NOT aggravated to a permanent degree in his second period of military service beyond that which would be due to the natural progression of the disorder, and provided adequate reasons and bases for such a conclusion founded upon a review of the contemporaneous medical record ahd supported by the medical literature.  There is no competent evidence that contradicts the VA examiner's conclusion. 

For the reasons explained above, the Board finds that the claimed tinea versicolor was not shown during the Veteran's first period of service and has not been shown by competent evidence to be so related; and although tinea versicolor was identified upon entry into the second period of service and experienced flare-ups therein, the competent evidence shows that these flare-ups clearly and unmistakably did not represent an increase in the underlying severity of the preexisting condition beyond the normal progression of such disorder during that second period of military service.  As such, the preponderance of the evidence is against a finding that the Veteran's tinea versicolor was incurred in or aggravated by such service.  

Accordingly, the Board finds that the claim of entitlement to service connection for tinea versicolor must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for tinea versicolor is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


